Citation Nr: 0922060	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a shrapnel wound to the left chest.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1958 to March 
1979.  He was awarded the Combat Action Ribbon and the Purple 
Heart Medals in connection with his service in combat during 
the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing testimony has been associated with 
the claims file.

By way of background, the Veteran's claim was last remanded 
for further procedural and evidentiary development in 
February 2006.  After completing the requested development, 
the AMC readjudicated the claim, as reflected by a November 
2008 supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.


FINDING OF FACT

The medical evidence does not reflect that the residuals of 
the Veteran's left chest shrapnel wound cause limited motion, 
cover an area exceeding 6 square inches; limit the function 
of the part affected; or are deep, painful upon examination, 
or unstable.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
shrapnel wound to the left chest have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-05 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the Veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's available service treatment records have been 
obtained, and the RO attempted to obtain the Veteran's 
service in-patient clinical records reflecting his reported 
wound treatment; however, the RO received a negative response 
from the National Personnel Records Center (NPRC) to their 
record request.  In order to assess the current severity of 
the Veteran's service-connected disability, VA treatment 
records were obtained, and the Veteran was provided with two 
appropriate VA examinations.  Additionally, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  In his submitted statements and hearing testimony, 
the Veteran has not reported any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required. 


II. Increased Rating

The Veteran contends that the current severity of his 
service-connected residuals of a shrapnel wound to the left 
chest entitles him to a compensable disability rating.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's residuals of a shrapnel wound 
to the left chest under 38 C.F.R. § 4.118, Diagnostic Code 
7805, the rating criteria for scars that affect impairment of 
function.  As the Board is tasked with consideration of all 
rating criteria potentially applicable to a given disability, 
the Board will also consider the other potentially applicable 
rating criteria for scars, including Diagnostic Codes 7801, 
7802, 7803, and 7804.

Under Diagnostic Codes 7801 through 7804, compensable ratings 
are assigned for scars, not affecting the head, face, or 
neck, that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, 
do not cause limited motion, and cover an area of 144 square 
inches or greater (a superficial scar is one not associated 
with underlying soft tissue damage); (4) are superficial and 
unstable (an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar); or 
(5) are superficial and painful on examination.  
Additionally, Diagnostic Code 7805 provides that scars may be 
rated on limitation of function of the affected part.

Through his submitted statements and hearing testimony, the 
Veteran reports that when he was initially injured in 
service, his treating physician advised him that removal of 
the shrapnel might result in his lung collapsing, whereas not 
removing the shrapnel could result in either bursitis or 
arthritis in his later years.  The Veteran further reports 
that he currently experiences achiness and joint pain as a 
result of his shrapnel wound.

The relevant medical evidence of record includes the 
Veteran's VA treatment records, which reflect that he 
fractured his left ribs in May 1998, reported left chest pain 
that was diagnosed as musculoskeletal pain due to muscle 
spasm in March 2004, and reported joint pain in May 2006.  

The Veteran also underwent two VA examinations.  During the 
first examination, conducted in March 2004, the Veteran 
reported that at the time of his left pectoral shrapnel 
injury in 1969, the physician advised him that the shrapnel 
did not need to be removed.  The Veteran further stated that 
he did not have any related surgery at the time of his injury 
or thereafter, and he has never had any symptoms suggestive 
of pulmonary impairment.  On examination, the Veteran's chest 
was clear and symmetrical with good expansion, and x-rays 
revealed a radio opaque foreign body in the left chest.  The 
examiner opined that the exact location of this foreign body, 
whether it was in the chest wall or lung, was probably 
insignificant because the Veteran was asymptomatic at that 
time.  The Veteran's shrapnel wound scar was oval in shape 
and 1.5 centimeters in length.  There was no underlying loss 
of tissue, fixation to adjacent tissue, tenderness, or 
foreign body beneath the scar, and in the examiner's opinion, 
the scar was not medically or functionally significant, as it 
involved no chest or pulmonary wall complications.

The Veteran's second VA examination was conducted in July 
2008.  During the examination, the Veteran reported that 
after his initial injury, he was advised that he might 
experience bursitis or arthritis later in life as the result 
of his retained shrapnel.  The Veteran further reported that 
he had experienced more joint pain and stiffness since his 
last VA examination.  On physical examination, the Veteran's 
scar was described as a two-centimeter punctate wound on his 
left chest which was well-healed and not cosmetically 
significant.  The Veteran's chest was clear to auscultation, 
and the Veteran had full active range of motion in his hands, 
wrists, elbows, shoulders, and knees, with no obvious joint 
swelling or redness.  The Veteran complained of stiffness in 
his hands when asked to grasp, but the examiner could find no 
other evidence of impairment or identify any significant 
injury to the Veteran's muscles, bones, or nerves.  
Corresponding chest x-rays revealed a stable tiny metallic 
density in the left mid-chest region, but the x-rays were 
interpreted to reflect essentially normal results.  In 
conclusion, the examiner opined that the Veteran's shrapnel 
wound was well-healed and that he could not link the 
Veteran's current generalized arthritic and arthralgic 
complaints to his shrapnel wound residuals.

The Veteran's scar has been described as between 1.5 and 2 
centimeters in size, stable, non-tender, involving no 
underlying or adjoining tissue, and cosmetically and 
medically insignificant.  Accordingly, there is no evidence 
that the Veteran's shrapnel wound residuals involve 
underlying soft tissue damage and cover an area exceeding 6 
square inches, or cause limited motion.  It is superficial, 
does not cover an area of 144 square inches or greater; and 
is not unstable or painful on examination.  38 C.F.R. § 4.118 
Diagnostic Codes 7800-04 (2008).  Likewise, it is not shown 
to cause limitation of function of any affected part.  There 
is no evidence, and the Veteran does not report, ever having 
any pulmonary, cardiac, or other chest impairment as the 
result of his injury.  

Chest pain reported in March 2004 was assessed as 
musculoskeletal pain due to a muscle spasm, and the Veteran's 
subsequent treatment records do not reflect any further left 
chest pain complaints.  Chest and lung examinations conducted 
during VA examinations were consistently normal, and the 
examiners found no related disabilities.  Moreover, to the 
extent the Veteran asserts that he now has joint pain as the 
result of his shrapnel wound residual, the July 2008 examiner 
noted that the Veteran had full range of motion of his 
wrists, elbows, shoulders, and knees, with no evidence of 
swelling or redness.  Furthermore, the examiner opined that 
there was no link between the Veteran's generalized joint 
complaints and his left chest shrapnel wound residuals.

The Board acknowledges consideration of the Veteran's lay 
statements asserting that his current joint pain is caused by 
the retained shrapnel in his left chest.  However, while the 
Veteran is competent to report his symptomatology, including 
his joint pain, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and the only medical opinion of 
record assessing whether his reported joint pain could be 
linked to his shrapnel wound residuals found the Veteran's 
joint pain and shrapnel wound to be unrelated.  

Accordingly, a basis upon which to award a compensable rating 
for the Veteran's residuals of a shrapnel wound to the left 
chest has not been presented, and the Veteran's appeal is 
therefore denied.


ORDER

A compensable rating for residuals of a shrapnel wound to the 
left chest is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


